ON APPLICATION FOR REHEARING
No. 2053.
Decided January 7, 1950.
By THE COURT:
Submitted on application for rehearing and on the motion of the appellant to strike the application for rehearing from the files.
In support of the motion to strike counsel for appellant cites the case of Nickerson v. Nickerson, 54 Abs 445, which held that since there is no present rule of Court which provides for the filing of an application for rehearing a motion to strike such application from the files is appropriately filed. However, in the Nickerson case this Court held:
“While the present Rules of Court do not provide -for the filing of an application for a rehearing, such application, if presented, will be given such recognition as the Court deems proper. If a vital question is raised which would require a different decision by the Court, the Court will give due recognition to such application.”
After giving due consideration to the question presented on the application for rehearing, the Court overrules the motion to strike the application from the files.
The application for rehearing calls attention of the Court to the fact that there was a conflict in the evidence on the question as to whether the parties intended the furnaces to be personalty or a part of the real estate. On this issue different minds could reasonably arrive at different conclusions. We cannot say that the judgment of the trial court was manifestly against the weight of the evidence. We find no merit in the other errors assigned.
Our former opinion will be modified accordingly.
The judgment of the Common Pleas Court, affirming the judgment of the Municipal Court, will be affirmed.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.